Case 2:18-Cv-01543-RA.] Document 17 Filed 10/26/18 Page 1 of 1

UNlTED STATES DISTR|CT COURT FOR THE WESTERN D|STR|CT OF WASH|NGTON AT SEATTLE

Bombardier |nc.

VS.

Mitsubishi Aircraft Corporation, et al
Defendant(s),

Plaintiff(s), Case No.:2:18-cv-1543
DECLARAT|ON OF SERV|CE

 

The undersigned, being first duly sworn on oath deposes and says: That he/she is now and at all times herein mentioned was a
resident of the United States, over the age of eighteen years, not a party to or interested in the above entitled action and competent
to be a witness therein.

That on 10/24/2018 at 3:00 PM at the address of 6100 4th Avenue South, #30(), Seattle, within King County, WA, the undersigned
duly served the following document(s): Summons; Verifled Complaint; Bombardier Inc.'s Corporate Disclosure Statement;
Bombardier Inc.'s Motion to Seal Exhibits A-J to the Declaration of Daniel Bums and Exhibit A to the Declaration of David Tidd
in Support of its Motion for a Preliminary Injunction; [Proposed] Order Granting Plaintiff‘s Motion to Seal; Bombardier Inc.'s
Motion for Preliminary Injunction; [Proposed] Order Granting Motion for Preliminary Injunction; Declaration of Daniel Burns in
Support of Motion for Preliminary Injunction; Declaration of Nicole L'Ecuyer in Support of Motion for Preliminary Injunction;
Declaration of Moshe Toledano in Support of Motion for Preliminary lnjunction; Declaration of David Tidd in Support of Motion
for Preliminary Injunction; Standing Order for Civil Cases Assigned to Judge Richard A. Jones; Letter dated October 22, 2018 in
the above entitled action upon Aerospace Testing Engineering & Certification Inc, by then and there personally delivering l true
and correct set(s) of the above documents into the hands of and leaving same with Bradley Briscoe, Governor, who is authorized to
accept service on behalf of the above.

Physical description of person served: Gender: Male | Race: White | Age: 45 | Height: 5' 9" | Weight: Medium | Hair: Brown

I declare under penalty of perjury under the laws of the state of WAS IQ:::`th:megoing'/ 15 true and correct
DATEZ 10/24/2018 /

TOTAL: $ 969.13 N. Young

§ Reglstered Proces Server/
License#: 1417954- Expira `on Date: 6/18/2019
Seatt|e Legal Messengers
4201 Aurora Avenue N, #200
Seattle, WA 98103
(206) 443-0885

   

DECLARAT|ON OF SERV|CE 258022 PAGE 1

